UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2010 Date of reporting period:06/30/2010 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. (formerly, Insured Municipal Income Fund Inc.) Semi-Annual Report For the six months ended June 30, 2010 Special Opportunities Fund, Inc. August 24, 2010 Dear Fellow Shareholders: Do you remember the heady days of 1995? 1996? 1997? 1998? 1999? I sure do.To refresh your memory, in each of those “easy money” years, the S&P 500 Index returned 37.6%, 23.0%, 33.4%, 28.6% and 21.0%, respectively.Over that 5-year stretch the S&P 500 Index returned an average of 28.6% per annum.I was co-managing a value oriented hedge fund at that time and its 5-year performance was “only” 17.5% per annum.Some people that rode the wave even quit their jobs to become day traders.Understandably, some of our investors became antsy because we were lagging the market indexes by so much. With the dotcom boom in full swing, it seemed that almost any company that had “.com” as part of its name saw its stock price take off even if it had little or no revenues or earnings.As we now know, many of those companies left investors with huge losses.Some of the high flyers I can recall that subsequently collapsed are Pets.com, theGlobe.com, GeoCities, Lycos, and Infospace.*The coup de grâce to the tech bubble was the $164 billion merger between Time Warner and AOL.Time Warner Chief Gerald Levin announced the deal in grandiose terms, lauding its synergy to “create unprecedented and instantaneous access to every form of media and to unleash immense possibilities for economic growth, human understanding and creative expression.” It proved to be perhaps the most disastrous merger of all time. After the tech bubble burst in early 2000, our hedge fund did much better in relative terms.From 2000 through 2002, the S&P 500 Index fell 37.6% while our hedge fund gained 24.2%.(Of course, past performance is no assurance of future results).The dotcom craze was followed by the real estate bubble and we all know how that ended.As Jeremy Grantham has quipped, “All bubbles share one thing in common; they are all considered to be unique.”Their proponents always seem to have a plausible rationale to explain why “it is different this time.”For example, to justify paying higher and higher prices for real estate assets, the bulls would simply say, “They’re not making any more land.”Of course, that is true but it is a non sequitur, as so many homeowners that now find themselves under water have learned, to conclude that a fixed supply means that real estate prices can only go up. What is the point of all this reminiscing?It illustrates that it is inevitable that an investment strategy that produces superior long-term risk adjusted returns * Through dumb luck, I personally owned some shares in a former closed-end fund that morphed into Xcelera.com, an internet company which then experienced arguably the greatest short-term stock price run-up of all time, up 74,000% from trough to peak. It eventually went to zero. How did I do? That is a long story. 1 Special Opportunities Fund, Inc. without incurring inordinate short-term risk will underperform some of the time.Yet, if an investment manager is smart and keeps his eye on the ball, he is likely to succeed over the long term.That is, provided he does not blow up in the interim.The folks who ran Long Term Capital Management, the hedge fund that wound up as a spectacular failure in 1998, were as talented as they come but they were guilty of applying too much leverage to a good idea.As Ed Thorp, the Godfather of blackjack counting and hedged investing points out, “Any good investment, sufficiently leveraged, can lead to ruin.” To reiterate what I have said in previous letters, my goal for Special Opportunities Fund, Inc. is to provide solid absolute returns for long-term shareholders.As a vote of confidence, my family members and I recently purchased shares of the Fund and I expect to ultimately acquire a sizeable position.Perhaps more significant, several of the independent directors have also purchased shares of the Fund.Finally, a number of savvy investors in closed-end funds have recently acquired shares.In sum, we have plenty of demanding people looking over our shoulder and thus no lack of motivation to perform well.I sure do not want to disappoint our shareholders. But, enough philosophical musings.As we have previously disclosed, Special Opportunities Fund, Inc. is now a completely different animal from what it was when it was known as Insured Municipal Income Fund Inc.Nevertheless, some long-term shareholders may still not be aware of the changes.Therefore, I think it bears repeating to describe the Fund’s developments since the summer of 2009. From its inception in 1993 until 2009, Insured Municipal Income Fund Inc. invested exclusively in tax free bonds.After a proxy contest that ended on August 12, 2009, a new Board of Directors was elected to manage the Fund.The Fund’s former investment advisor, UBS Global Asset Management (Americas) Inc. then resigned effective October 18, 2009.The newly elected Board voted to (1) replace UBS with Brooklyn Capital Management LLC (“BCM”), a newly formed investment advisor of which Andrew Dakos, Steve Samuels and I are principals, and (2) change the Fund’s principal investment objective from one of providing tax free income to one of providing total return.These changes were subsequently approved by stockholders.The name of the Fund was also changed to Special Opportunities Fund, Inc. (and its stock symbol changed from PIF to SPE), to conform to its new objective and BCM’s opportunistic investment philosophy. In September 2009, the Board commenced a program to conduct an orderly sale of all of the Fund’s portfolio securities in order to fund a self-tender offer for the Fund’s common shares.The purpose of the self-tender offer was to fulfill a commitment we made during the proxy contest to afford stockholders an opportunity to realize the intrinsic value of their shares.Only after the tender offer was completed did BCM begin to invest the Fund’s remaining assets in 2 Special Opportunities Fund, Inc. accordance with its new investment objective and policies.BCM voluntarily waived its management fees until the tender offer was completed.That happened on January 22, 2010.All of the shares that were tendered were accepted for payment at a price of $14.18 per share (99.5% of the NAV per common share of $14.25). After the tender offer, the Fund commenced its new life with net assets of $96 million or $14.41 per share (up from $14.25 as a result of accretion from the tender offer) in cash and cash equivalents.Thus, investors who wish to evaluate the investment merits of the Fund as it is now being managed should probably disregard any data prior to January 25, 2010, the next business day following completion of the tender offer.Finally, in conjunction with the aforementioned changes, the Fund discontinued paying monthly dividends.Instead, we expect the Fund to pay an annual distribution as required to avoid any adverse tax consequences.That distribution will likely consist exclusively of taxable income and capital gains. How has the Fund performed since BCM started managing it?So far, so good, in large part due to the fact that we were not fully invested when the market fell off toward the end of the second quarter.From January 25, 2010 until June 30, 2010, the Fund’s net asset value fell by 1.2% while the S&P 500 Index fell by 4.7%.As of August 24, 2010, the Fund is up 2.8% since July 1st and up 1.5% since January 25th.The comparable numbers for the S&P 500 Index are up 2.4% and down 2.5%, respectively. As I stated in my previous letter, since January 25th, BCM has methodically and opportunistically made investments in shares of discounted closed-end funds and other attractive investments that it believes are undervalued.Currently, the Fund has about 12% in cash and cash equivalents. A few of the closed-end funds we own have recently announced or even consummated liquidity events that led to the narrowing of their discounts.We have also acquired the auction rate preferred shares (“ARP”) of some closed-end funds at a discount to their liquidation value.Some of the ARPs we held have already been redeemed but a series of recent lawsuits and threatened lawsuits against a number of closed-end funds have led to a slowdown in the pace of redemptions.We do not think these lawsuits will be successful but some closed-end fund managements have decided to take a wait and see approach before redeeming more ARPs.We note that the ARP shareholders of any fund are entitled, as a class, to elect two directors.As a last resort, if any fund management balks at redeeming our ARPs, we may nominate directors that will advocate for their redemption. Other than closed-end funds, we have some investments that are relatively uncorrelated to the market but that have attractive risk-reward characteristics. 3 Special Opportunities Fund, Inc. For example, the Fund owns two special purpose acquisition (or blank check) companies (“SPAC”).The money raised by a SPAC in its initial public offering is placed in a trust account at a major bank, typically for two years or until shareholders vote on a proposed acquisition.Any shareholder can vote against the transaction and redeem his shares for a pro rata share of the trust account.We look at a SPAC as akin to cash equivalents with a free option on a potentially attractive acquisition. For example, Liberty Acquisition Holdings, a SPAC we own, has announced a transaction in which it intends, by the end of 2010, to acquire a controlling interest in Grupo Prisa, a large publicly traded Spanish based media company.Liberty has $9.87 per share in cash.With its stock trading at about $10.00, there is significant upside if the deal is approved.That is because the value of the shares of Prisa to be exchanged for each share of Liberty is currently in excess of $11.On the other hand, if Liberty’s shareholders do not approve the transaction, there is limited downside since, in that event, the SPAC is required to liquidate and we would get the $9.87 per share held in the trust account. We also have made investments in the debt securities of a few companies including General Growth Properties that are expected to emerge from bankruptcy in the near future.Like SPACs, such investments are relatively uncorrelated to the market.The debt of companies in bankruptcy is often mispriced because many institutional investors are prohibited from investing in such companies.These sorts of artificial constraints on the free flow of capital can create opportunities for the Fund because it has the flexibility to make an investment solely based upon BCM’s assessment of an investment’s risk and reward. Finally, we have begun to nibble at some undervalued operating companies where we can, if necessary, take an activist role to enhance the value of our investments.In the future, we expect shareholder activism to play a significant role in our investment strategy. Although it is obviously too early to definitively assess our efforts, I am pleased that we have made meaningful progress in assembling a portfolio that we believe is poised to outperform the market over time.As I said previously, I think investors can benefit from the unique advantages of the closed-end fund structure.Unfortunately, that promise has often been unfulfilled because the manager either lacked the talent or the motivation to outperform.While no one can guarantee investment success, I can guarantee that the Board, BCM and I will never become complacent about our mission to make Special Opportunities Fund, Inc. a long term success. Sincerely yours, Phillip Goldstein Chairman 4 Special Opportunities Fund, Inc. Performance at a glance (unaudited) Average annual total returns for common stock for periods ended 6/30/10 Net asset value returns Since 1/25/10 6 months 1 year 5 years 10 years Special Opportunities Fund, Inc. -1.19% -1.26% 8.10% 2.66% 4.66% Market price returns Special Opportunities Fund, Inc. -3.76% -9.08% 6.76% 4.31% 6.36% Index returns S&P 500 Index -4.74% -6.65% 14.43% -0.79% -1.59% Share price as of 6/30/10 Net asset value $14.08 Market price $12.81 Past performance does not predict future performance. The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost. The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009. The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized. Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. The Fund’s investment objective and investment adviser have changed (see Notes to financial statements). On January 25, 2010, the Fund began investing using its new investment objective. Therefore, past performance is not relevant to the Fund going forward. The Fund has discontinued the use of the Barclays Capital Municipal Bond Index as the primary index and replaced it with the S&P 500 Index. The Fund believes that use of the S&P 500 Index provides a better comparative benchmark than the Barclays Capital Municipal Bond Index because of the Fund’s new investment objective. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 5 Special Opportunities Fund, Inc. Portfolio composition as of 6/30/10(1) (unaudited) Value Percent Investment Companies $ % Money Market Funds Auction Rate Preferred Securities Common Stocks Corporate Bonds Convertible Bonds Structured Life Settlement Notes Warrants Total Investments $ % Liabilities in Excess of Other Assets ) ) Total Net Assets $ % As a percentage of net assets. 6 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2010 (unaudited) Shares Value INVESTMENT COMPANIES—39.04% Closed-End Funds—37.89% Adams Express Company $ Bancroft Fund, Ltd. BlackRock California Investment Quality Municipal Trust Blue Chip Value Fund, Inc. (a) Boulder Growth & Income Fund, Inc. (a) Boulder Total Return Fund, Inc. (a) Cohen & Steers Infrastructure Fund, Inc. DWS Dreman Value Income Edge Fund, Inc. DWS Enhanced Commodity Strategy Fund, Inc. DWS RREEF Real Estate Fund, Inc. (d)(i)(j) DWS RREEF Real Estate Fund II, Inc. (d)(i)(j) DWS RREEF World Real Estate Fund, Inc. Evergreen International Balanced Income Fund First Opportunity Fund, Inc. First Trust/Four Corners Senior Floating Rate Income Fund Fort Dearborn Income Securities, Inc. Gabelli Global Multimedia Trust, Inc. Global Income & Currency Fund, Inc. H & Q Healthcare Investors Korea Equity Fund, Inc. (a) Liberty All-Star Equity Fund, Inc. Liberty All-Star Growth Fund, Inc. LMP Capital and Income Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. NFJ Dividend Interest & Premium Strategy Fund RiverSource LaSalle International Real Estate Fund, Inc. Royce Micro-Cap Trust, Inc. (a) Royce Value Trust, Inc. (a) SunAmerica Focused Alpha Growth Fund, Inc. SunAmerica Focused Alpha Large-Cap Fund, Inc. Taiwan Greater China Fund (a) Tri-Continental Corporation Business Development Company—1.15% MVC Capital, Inc. Total Investment Companies (Cost $39,072,433) 7 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2010 (unaudited) Shares Value AUCTION RATE PREFERRED SECURITIES—17.38% (c)(d) BlackRock California Investment Quality Municipal Trust - Series W7, 0.381% 7 $ BlackRock California Municipal 2018 Term Trust - Series M7, 0.457% BlackRock Credit Allocation Income Trust III, Inc. - Series R7, 0.360% 6 BlackRock Insured Municipal Income Trust - Series F7, 0.457% 60 BlackRock Municipal 2018 Term Trust - Series W7, 0.381% BlackRock Municipal Bond Trust - Series R7, 0.457% 75 BlackRock Municipal Bond Trust - Series T7, 0.396% 75 BlackRock MuniHoldings Fund, Inc. - Series C, 1.515% 25 BlackRock MuniHoldings Fund II, Inc. - Series A, 0.396% 50 BlackRock MuniHoldings New York Insured Fund, Inc. - Series B, 0.457% 1 BlackRock MuniHoldings New York Insured Fund, Inc. - Series D, 0.457% 9 BlackRock MuniHoldings New York Insured Fund, Inc. - Series E, 0.396% 1 BlackRock New York Municipal Bond Trust - Series T7, 0.396% 52 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series B, 1.579% 44 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series D, 1.578% 42 Neuberger Berman Real Estate Securities Income Fund, Inc. - Series E, 1.579% 45 Nuveen California Dividend Advantage Municipal Fund - Series TH, 0.457% 8 Nuveen California Performance Plus Municipal Fund, Inc. - Series W, 0.381% 1 Nuveen Insured Quality Municipal Fund, Inc. - Series W, 0.381% 4 Nuveen Insured Quality Municipal Fund, Inc. - Series TH, 0.457% 19 Nuveen Investment Quality Municipal Fund, Inc. - Series M, 0.457% 4 Nuveen Performance Plus Municipal Fund, Inc. - Series W, 0.381% 3 Nuveen Premium Income Municipal Fund, Inc. - Series TH, 0.457% 33 Nuveen Premium Income Municipal Fund, Inc. - Series W, 0.381% 4 Total Auction Rate Preferred Securities (Cost $16,333,875) COMMON STOCKS—6.17% Agricultural Production-Crops—0.06% Limoneira Company Eating Places—0.12% CKE Restaurants, Inc. Grocery Stores—0.25% Winn-Dixie Stores, Inc. (a) Pharmaceutical Preparations—0.08% Myrexis, Inc. (a) 8 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2010 (unaudited) Shares Value COMMON STOCKS—(continued) Real Estate Investment Trusts—1.37% ARMOUR Residential REIT, Inc. $ Monmouth Real Estate Investment Corporation - Class A Special Purpose Acquisition Vehicle - 4.29% 57th Street General Acquisition Corporation (a) Liberty Acquisition Holdings Corporation (a) Total Common Stocks (Cost $5,826,915) Principal Amount CONVERTIBLE BONDS—2.01% Accuride Corporation 7.500%, 02/26/2020 (Acquired 03/16/2010 - 03/19/2010, Cost $745,957)(f)(g) $ GGP Limited Partnership 3.980%, 04/15/2027 (Acquired 03/09/2010, Cost $1,045,626)(b)(e) Total Convertible Bonds (Cost $1,791,583) CORPORATE BONDS—5.83% Rouse Company Limited Partnership 5.375%, 11/26/2013 (e) 3.625%, 03/15/2020 (e) 8.000%, 04/30/2020 (e) Total Corporate Bonds (Cost $5,480,625) STRUCTURED LIFE SETTLEMENT NOTES—0.68% Cedar-Lane Series A-2 Notes (d)(i) Total Structured Life Settlement Notes (Cost $640,000) 9 Special Opportunities Fund, Inc. Portfolio of investments—June 30, 2010 (unaudited) Shares Value WARRANTS—0.04% 57th Street General Acquisition Corporation Expiration: August 2016, Exercise Price: $11.50 (a) $ Total Warrants (Cost $40,000) MONEY MARKET FUNDS—31.28% Fidelity Institutional Government Portfolio - Class I, 0.040% (h) Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.110% (h) Total Money Market Funds (Cost $29,406,342) Total Investments (Cost $98,591,773)—102.43% Liabilities in Excess of Other Assets—(2.43)% ) TOTAL NET ASSETS—100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Restricted under Rule 144A of the Securities Act of 1933. Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers. The total market value of these securities was $1,025,000, representing 1.09% of net assets. (c) The coupon rates shown represent the rates at June 30, 2010. (d) Fair valued securities. The total market value of these securities was $17,014,508, representing 18.10% of net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) Payment-in-kind security. (g) Restricted security not registered under the Securities Act of 1933. Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers. The total market value of these securities was $868,047, representing 0.92% of net assets. (h) The rate shown represents the 7-day yield at June 30, 2010. (i) Illiquid security. (j) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. The accompanying notes are an integral part of these financial statements. 10 Special Opportunities Fund, Inc. Statement of assets and liabilities—June 30, 2010 (unaudited) Assets: Investments, at value (cost—$98,591,773) $ Cash Dividends and interest receivable Receivable for investments sold Other assets Total assets Liabilities: Payable for investments purchased Payable to Adviser Accrued expenses and other liabilities Total liabilities Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 6,676,450 shares issued and outstanding $ Accumulated undistributed net investment loss ) Accumulated net realized loss from investment activities ) Net unrealized depreciation of investments ) Net assets applicable to common shareholders $ Net asset value per common share ($94,004,246 applicable to 6,676,450 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 11 Special Opportunities Fund, Inc. Statements of operations For the six months ended June 30, 2010 (unaudited) Investment income: Interest $ Dividends Total investment income Expenses: Investment advisory fees Administration fees and expenses Professional fees and expenses Reports and notices to shareholders Custody fees and expenses Accounting fees and expenses Directors’ fees and expenses Stock exchange listing fees and tender offer filing fees Transfer agency fees and expenses Insurance fees Other expenses Less: Fee waivers by investment advisor ) Net expenses Net investment loss ) Net realized and unrealized gains (losses) from investment activities: Net realized gains from investments Net change in unrealized depreciation of investments ) Net realized and unrealized losses from investment activities ) Net decrease in net assets applicable to common shareholders resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 12 Special Opportunities Fund, Inc. Statement of changes in net assets applicable to common shareholders For the six months ended For the nine For the June 30, 2010 months ended year ended (unaudited) December 31, 2009 March 31, 2009 From operations: Net investment income (loss) $ ) $ $ Net realized gain (loss) from investments and futures ) Net change in unrealized appreciation (depreciation) of investments and futures ) ) Dividends paid to auction preferred shareholders from: Net investment income — ) ) Net realized gains from investment activities — — — Total dividends and distributions paid to auction preferred shareholders — ) ) Net increase (decrease) in net assets applicable to common shareholders resulting from operations ) ) Dividends paid to common shareholders from: Net investment income — ) ) Net realized gains from investment activities — — — Total dividends and distributions paid to common shareholders — ) ) Capital share transactions (Note 5) Repurchase of common stock through tender offer ) — — Net decrease in net assets from capital share transactions ) — — Net increase (decrease) in net assets applicable to common shareholders ) ) Net assets applicable to common shareholders: Beginning of period End of period $ $ $ Accumulated undistributed net investment income (loss) $ ) $ $ The accompanying notes are an integral part of these financial statements. 13 Special Opportunities Fund, Inc. Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: For the six months ended June 30, 2010 (unaudited) Net asset value, beginning of period $ Net investment income (loss) Net realized and unrealized gains (losses) from investment activities ) Common share equivalent of dividends and distributions paid to auction preferred shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to auction preferred shareholders — Net increase (decrease) from operations ) Dividends and distributions paid to common shareholders from: Net investment income — Net realized gains from investment activities — Total dividends and distributions paid to common shareholders — Net asset value, end of period $ Market value, end of period $ Total net asset value return(3) )% Total market price return(4) )% Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes %(5)(7) Total expenses, before fee waivers by investment advisor and administrator including interest expense and fees on floating rate notes %(5)(7) Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense and fees on floating rate notes %(5)(7) Net investment income before dividends paid to auction preferred shareholders )%(2)(5) Dividends paid to auction preferred shareholders from net investment income — Net investment income available to common shareholders )%(2)(5) Supplemental data: Net assets applicable to common shareholders, end of period (000’s) $ Portfolio turnover 13
